Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to provisional application 62/456, 069 filed on February 7th, 2017 has been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed on November 30th, 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-32, 34-35, 37-38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29-32, and 38-42 of copending Application No. 17/826, 786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the co-pending application as follows:
Claim 29 is anticipated by claim 29
Claim 30 is anticipated by claim 30
Claim 31 is anticipated by claim 32
Claim 32 is anticipated by claim 31
Claim 34 is anticipated by claim 38
Claim 35 is anticipated by claim 39
Claim 37 is anticipated by claim 40
Claim 38 is anticipated by claim 41
Claim 40 is anticipated by claim 42

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 44 is rendered indefinite for reciting “wherein the trigger fluid.” There is no antecedent basis for this limitation in the claim. Claim 44 will be interpreted as if it was dependent on claim 39.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 29, 32-35, 37 and 40-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadri et al. (US 10343165), hereafter Sadri.

With regards to claim 29, Sadri discloses a particle sorting cartridge (Abstract) comprising:  a first microfluidic channel (channel 12 in Fig. 1, not labeled in Fig. 18) flowing a sample fluid stream through a sensing region (sensing region 16 indicated by dashed lines in Fig. 18), and a sorting region downstream from the sensing region (diverter mechanism 480); a carrier channel (liquid source 490) flowing carrier fluid;  a selected branch channel connecting the first microfluidic channel to the carrier channel at the sorting region (dispensing channel 484); the sensing region configured to detect a target particle in the sample fluid stream (Col. 12, L24-37); and the sorting region configured to divert the detected target particle from the sample fluid stream into the carrier fluid in the carrier channel via the selected branch channel (Col. 21, L41-45), such that the carrier fluid only contacts the target particle downstream of the sorting region (Fig. 18).

With regards to claim 32, Sadri discloses all the elements of claim 29 as outlined above. Sadri further discloses wherein the sensing region is configured to detect a target particle by one or more of an optical signal or an electrical signal generated by the target particle as the target particle passes through the sensing region (Col. 12, L24-37).

With regards to claim 33, Sadri discloses all the elements of claim 29 as outlined above. Sadri further discloses wherein the carrier channel is configured to flow carrier fluid from the carrier inlet until a target particle is detected (Col. 21, L41-45).

With regards to claim 34, Sadri discloses all the elements of claim 29 as outlined above. Sadri further discloses further a valve operably associated with the carrier channel (Not labeled separately in Fig. 18) and configured to allow flow of carrier fluid in the carrier channel to a sample collection outlet.

With regards to claim 35, Sadri discloses all the elements of claim 35 as outlined above. Sadri further discloses the valve operable to switch the flow of carrier fluid into the sample collection outlet when a target particle is detected (Col. 21, L41-45).

With regards to claim 37, Sadri discloses a method for sorting a target particle in a sample fluid stream (Abstract) the method comprising: providing a particle sorting cartridge (generally indicated as system 10) comprising: a first microfluidic channel (channel 12 in Fig. 1, not labeled in Fig. 18) comprising a sensing region (sensing region 16 indicated by dashed lines in Fig. 18), and a sorting region (diverter mechanism 480) downstream from the sensing region; a carrier channel (liquid source 490); a default branch channel connecting the first microfluidic channel to a sample waste collection (Not labeled separately, towards collection); and a selected branch channel (dispensing channel 484) connecting the first microfluidic channel to the carrier channel at the sorting region; flowing a carrier fluid in the carrier channel (Fig. 18);  flowing a sample fluid in the first microfluidic channel (Fig. 18); detecting a target particle in the sample fluid stream at the sensing region (Col. 12, L24-37); diverting the detected target particle from the sample fluid stream into the carrier fluid at the sorting region (Col. 21, L41-45), wherein the carrier fluid only contacts the target particle downstream of the sorting region (Fig. 18).

 With regards to claim 40, Sadri discloses all the elements of claim 37 as outlined above. Sadri further discloses detecting, at the sensing region, a target particle by one or more of an optical signal or an electrical signal generated by the target particle as the target particle passes through the sensing region (Col. 12, L24-37).

With regards to claim 41, Sadri discloses all the elements of claim 37 as outlined above. Sadri further discloses flowing carrier fluid from the carrier inlet in the carrier channel until a target particle is detected (Col. 21, L41-45).

With regards to claim 42, Sadri discloses all the elements of claim 37 as outlined above. Sadri further discloses allowing flow of carrier fluid in the carrier channel to a sample collection outlet via a valve operably associated with the carrier channel (Not labeled separately in Fig. 18). 

With regards to claim 43, Sadri discloses all the elements of claim 42 as outlined above. Sadri further discloses switching the flow of carrier fluid into the sample collection outlet when a target particle is detected (Col. 21, L41-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadri.

With regards to claims 30 and 38, Sadri discloses all the elements of claim 29 and 37, respectively as outlined above. Sadri does not disclose wherein the selected branch channel has a diameter smaller than that of the first microfluidic channel at the sorting region. However, dimensions are considered to be within the skill of a person with ordinary skill in the art. Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the invention to choose appropriate dimensions based on a desired throughput.



Allowable Subject Matter
Claims 31, 36, 39 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 31 and 39 would be allowable for disclosing diverting the detected target particle from the sample fluid stream by applying a threshold flow of trigger fluid into the first microfluidic channel at the sorting region directed toward the selected branch channel.”

As outlined above Sadri discloses a particle sorting cartridge with multiple channels that use trigger flows to move target particles (Fig. 18). Although Sadri has multiple fluids and channels, the trigger flow (liquid source 488), diverts the particle into a separate second selected branch channel and not into the carrier fluid. There is no teaching or suggestion in the prior art that would render this configuration obvious to a person with ordinary skill in the art before the effective filing date of the invention.   

Claims 36 and 44 would be allowable by virtue of their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653